               Case 1-17-01005-ess                          Doc 245-30                       Filed 07/13/20           Entered 07/13/20 14:41:38




                                                                                        UNITED STATES
                                                                                                                                                      Date;
                                                                   SECTJRITIES AI\D EXCIIANGE COMMISSION
                                                                                   Washington, D.C.20549


                                                                                      FORM lO-D
                                                                                  ASSET-BACKED ISSTJER
                                                   DTSTRIBUTTON REPORT PURSUANT TO SECTTON 13 OR rs(d) OF
                                                                   THE SECT'RITIES EXCHANGE ACT OF 1934


                                                                      For the monthly distribution period from
                                                                      December 7,2006 to February 25,2007


                                                       Commission File Number of issuing entity:333-128413-03

                            The National collegiate student Loan Trust 200o-4
                                                            (Exact name of issuing entity as specified           in its charter)

                                                     Commission File Number of depositor and sponsor: 333-1                   2   g4l3
                                                   The National Collegiate Funding                                                LLC
                                                     (Exact name       ofdepositor and sponsor as specified in its charter)



                                         Delaware                                                                                        014877554
   (State or otherjurisdiction ofincorporation or organization                     ofthe                                                 6s-r177163
                                  issuing entity)                                                                      (I.RS. Employer Identification Nos.)



                    c/o Wilmington Trust Company
                      1100 North Market Street
                        Wilmington, Delaware                                                                                               r9890
        (Address ofprincipal executive offices ofissuing entity)                                                                         (Zip Code)



                                                                                (302) 636-6000
                                                                     (Telephone number including area code)


                                                                            Not Applicable
                                                       (Former name, former address, if changed since last report)


                                                                   Registered./reporting pursuant to (check one)


                                                                                                                                                      Name ofexchange
Title of class                                         Section l2(b)                             Section l2(g)         Section l5(d)                  (If Section l2(b))
                                                       .     lri      ;.          :   ..!.
Qldss   A-l   i{otes    ,;::'::;;.,1.:
                                         '
                                             ,,,
                                                        .   . ..u      : ...-,
Class A-2 Notes
                                                                                 ',,:...':   ,

                                                                                                                             g
Clais A-3 Notes                                                                                                              9,.
Class A-4 Notes                                                                                                              g
Class A-IO Notes                                                                                                             ,9.
Class B Notes                                                                                                                g
Class.CNotes                                                                                                                 EI
Class D Notes                                                                                                                V

                                                                                                                                     20064 Golden 000960
          Case 1-17-01005-ess                     Doc 245-30        Filed 07/13/20           Entered 07/13/20 14:41:38




The Education Resources Institute, Inc. and Subsidiary
Consolidated Statements of Activities and Changes in Net Assets
Years Ended June 30,2006 and 2005




                                                                                                     2IIN6                  ?tltls
              H
                         e                                                                                             1   85.0?4.584
                              m 'sec                                                                                                 23
              Investment income                                                                     16.894;093             7,456,744
                             Ir                                             se                                               28
                                                                                                     2,384,:426
                                  ees                                                               20;339.[68
                                                                                                        8?.564
                   est                                                                                6't6,382               v57,V72
                              B                                                                       296.974
              Contractual income - FMC                                                                747,528
                         TBtalrrevenue                                                          3   l6-590.040    :    251.424.286
              ExFenler
                                                                                                    '3.427,922             3:6 86.490
              Otiice e4penses                                                                         293,462
                                                                                                    542;939                  481;:380
                                                                                                106.074120
                                                                                                       ao
                                          s
                         costs                                                                      5J4A.242

                                    $on                                                         I 31.9 38;830
                                                                                                      173,222                I
              Grants                                                                                   w,474
             Ishirest               e                                                                 348,110
             Other expenses                                                                           893,806
                        Total ,expenses                                                         252.s$3.451,          I 87.251.688
              .acrease in net assets                                                             64.026.589
                                              ofyear                                            146.?4.6-035
             Ngt a9sg.ts,.end       o.f   year                                                $210:,772,624       $ i46,746,035




                              The accompanying notes are an integral part ofthese consolidated financial statements.




                                                                                                            20064 Golden 000979
